              Case 2:20-cr-00121-RSM Document 33 Filed 03/11/21 Page 1 of 2




 1                                                         The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
        UNITED STATES OF AMERICA,                        NO. CR20-121 RSM
11
                               Plaintiff,
                                                         ORDER
12
13
                          v.
14
        JESSE S. DITTMAR,
15
                               Defendant.
16
17         THE COURT has considered the stipulated motion to proceed with guilty plea by
18 video hearing, along with all the records and files in this case and the General Orders
19 currently in effect.
20         THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
21 and that a guilty plea by video hearing may take place as soon as practical, because
22 further delays in this case would cause serious harm to the interests of justice,” see
23 General Order No. 04-20, for the reasons set forth in the parties’ stipulation.
24         THE COURT ORDERS that the parties may proceed with a plea hearing by video
25 conference, consistent with current procedures established by this Court, and directs the
26 //
27 //
28 //

     United States v. Dittmar, CR20-121 RSM
     Order Authorizing Plea by Video - 1
              Case 2:20-cr-00121-RSM Document 33 Filed 03/11/21 Page 2 of 2




 1 parties to consult with one another and the Court to schedule such a hearing at a mutually
 2 acceptable date and time.
 3         DATED this 11th day of March, 2021.
 4
 5
 6
                                              A
                                              RICARDO S. MARTINEZ
 7                                            CHIEF UNITED STATES DISTRICT JUDGE
 8
 9
10 Presented by:
11 /s/ Michael Iaria * approved by email
12 MICHAEL IARIA
   Attorney for Jesse S. Dittmar
13
14
   /s/ Lyndsie R. Schmalz
15 LYNDSIE R. SCHMALZ
16 Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28

     United States v. Dittmar, CR20-121 RSM
     Order Authorizing Plea by Video - 2
